Case 3:19-cv-00044-NKM-JCH Document 56 Filed 03/25/20 Page 1 of 9 Pageid#: 599




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                    Charlottesville Division

 JASON KESSLER AND DAVID MATTHEW
 PARROT,

      Plaintiffs,

 v.                                                  Case No. 3:19-cv-00044-NKM

 CITY OF CHARLOTTESVILLE AND
 TARRON J. RICHARDSON, IN HIS
 OFFICIAL CAPACITY AND AL S.
 THOMAS, IN HIS INDIVIDUAL
 CAPACITY AND BECKY CRANNIS-CURL,
 IN HER INDIVIDUAL CAPACITY AND
 MAURICE JONES, IN HIS INDIVIDUAL
 CAPACITY,

      Defendants.

                         AL THOMAS'S BRIEF IN OPPOSITION TO
                    MOTION TO ALTER OR AMEND JUDGMENT CIV. R. 59(E)
                       AND FOR RELIEF FROM JUDGMENT CIV. R. 60

                                    I.     INTRODUCTION

          Jason Kessler (“Kessler”) and David Matthew Parrot (“Parrot”) (collectively

 “Plaintiffs”), unhappy with this Court’s decision granting Motions to Dismiss filed by the City of

 Charlottesville (“City”), Al S. Thomas (“Chief Thomas”), Becky Crannis-Curl (“Crannis-Curl”),

 and Maurice Jones (“Jones”) (collectively “Defendants”), and dismissing their Complaint with

 prejudice, have filed a Motion pursuant to Rules 59(e) and 60 of the Federal Rules of Civil

 Procedure. In lieu of filing a timely Notice of Appeal, Plaintiffs have asked this Court to

 reconsider its prior ruling by making the same arguments they unsuccessfully argued on brief

 and during the January 16, 2020 hearing on Defendants’ Motion to Dismiss. Not only are these

 grounds insufficient pursuant to Rules 59(e) and 60, the Court did not err in granting the Motions




                                                 1
Case 3:19-cv-00044-NKM-JCH Document 56 Filed 03/25/20 Page 2 of 9 Pageid#: 600




 to Dismiss and dismissing the Complaint with prejudice. Plaintiffs’ Motion to Alter or Amend

 should be denied without the necessity of a hearing.

                                       II.      ARGUMENT

 A.     Standard of Review.

        Rule 59(e) of the Federal Rules of Civil Procedure provides, “A motion to alter or amend

 a judgment must be filed no later than 28 days after the entry of the judgment.” Fed. R. Civ. P.

 59(e). The Fourth Circuit has recognized three limited grounds under which a district court may

 grant a motion for reconsideration under Rule 59(e): “(1) to accommodate an intervening change

 in controlling law; (2) to account for new evidence not available at trial; or (3) to correct a clear

 error of law or prevent manifest injustice.” Hutchinson v. Staton, 994 F.2d 1076, 1081 (4th Cir.

 1993). “[M]ere disagreement does not support a Rule 59(e) motion.” Id. at 1082. Granting a

 Rule 59(e) motion “is an extraordinary remedy which should be used sparingly.” Pacific Ins.

 Co. v. Am. Nat'l Fire Ins. Co., 148 F.3d 396, 402–03 (4th Cir. 1998) (internal quotations

 omitted).

        Rule 60 provides, in relevant part:

        On motion and just terms, the court may relieve a party or its legal representative
        from a final judgment, order, or proceeding for the following reasons:

                1.      mistake, inadvertence, surprise, or excusable neglect;

                2.      newly discovered evidence that, with reasonable diligence, could
                        not have been discovered in time to move for a new trial under
                        Rule 59(b);

                3.      fraud (whether previously called intrinsic or extrinsic),
                        misrepresentation, or misconduct by an opposing party;

                4.      the judgment is void;




                                                  2
Case 3:19-cv-00044-NKM-JCH Document 56 Filed 03/25/20 Page 3 of 9 Pageid#: 601




                5.        the judgment has been satisfied, released, or discharged; it is based
                          on an earlier judgment that has been reversed or vacated; or
                          applying it prospectively is no longer equitable; or

                6.        any other reason that justifies relief.

 Fed. R. Civ. P. 60(b).

        When deciding a Rule 60 motion, a court must first consider whether the moving party

 has met three threshold conditions: “‘his motion is timely, that he has a meritorious defense to

 the action, and that the opposing party would not be unfairly prejudiced by having the judgment

 set aside.’” Nat'l Credit Union Admin. Bd. v. Gray, 1 F.3d 262, 264 (4th Cir. 1993) (quoting

 Park Corp. v. Lexington Ins. Co., 812 F.2d 894, 896 (4th Cir. 1987)). The moving party must

 then establish the ground for relief pursuant to Rule 60(b). Id. at 266. The party seeking relief

 under Rule 60(b) “must clearly establish the grounds therefor to the satisfaction of the district

 court . . . and such grounds must be clearly substantiated by adequate proof.” In re Burnley, 988

 F.2d 1, 3 (4th Cir. 1992) (internal citations omitted).            Relief under Rule 60(b) is an

 “extraordinary remedy” that is to be used only in “exceptional circumstances.” Compton v. Alton

 S.S. Co., 608 F.2d 96, 102 (4th Cir. 1979.

        To determine whether such exceptional relief is appropriate, the court “must engage in

 the delicate balancing of ‘the sanctity of final judgments, expressed in the doctrine of res

 judicata, and the incessant command of the court's conscience that justice be done in light of

 [a]11 the facts.’” Id. (alteration in original) (quoting Bankers Mortg. Co. v. United States, 423

 F.2d 73, 77 (5th Cir. 1970), cert. denied, 399 U.S. 927 (1970)). “[I]f the reason asserted for the

 Rule 60(b)(6) motion could have been addressed on appeal from the judgment, [the Fourth

 Circuit has] denied the motion as merely an inappropriate substitute for an appeal. Aikens v.

 Ingram, 652 F.3d 496, 501 (4th Cir. 2011). A request that the Court merely change its mind is




                                                     3
Case 3:19-cv-00044-NKM-JCH Document 56 Filed 03/25/20 Page 4 of 9 Pageid#: 602




 outside of the purview of Rule 60. Hogan v. Beaumont, 779 F. App’x 164, 168 (4th Cir. 2019).

 The decision to grant a Rule 60 motion is soundly within the discretion of the trial court. Aikens,

 652 F.3d at 501.

 B.     The Court correctly granted Defendants’ Motions to Dismiss.

        Plaintiffs argue that the Court’s decision on the Motions to Dismiss “is based on errors of

 law” because DeShaney v. Winnebago County Dept. of Social Services, 489 U.S. 189 (1989),

 does not bar their claims and the Court misapplied Bible Believers v. Wayne County, 805 F.3d

 228 (6th Cir. 2015). (ECF Doc. 54.) The Court appropriately applied the reasoning in DeShaney

 and Bible Believers when granting Defendants’ Motions to Dismiss. Plaintiffs’ motion merely

 asks the Court to change its mind and, thus, is more appropriate for an appeal to the Fourth

 Circuit. For that reason alone, the Motion to Alter or Amend and for Relief from Judgment

 should be denied. Moreover, the Court did not err in granting Defendants’ Motions to Dismiss

 and dismissing Plaintiffs’ Compliant with prejudice.

        1.      Plaintiffs were not constitutionally-entitled to state protection of their First
                Amendment rights.

        Plaintiffs argue, without citation to authority, that “The Fourth Circuit . . . imposes an

 affirmative duty on the police to take action to protect a speaker’s First Amendment rights.”

 (ECF Doc. 54, at 2.) They argue that the Court erred in apply DeShaney, because DeShaney

 involved application of the Fourteenth Amendment. (Id. at 1-3.)

        This Court, however, did not apply DeShaney. Instead, it reasoned that the same analysis

 applicable to Fourteenth Amendment claims under DeShaney is applicable to the First

 Amendment claim in this case, as both amendments are written in the negative instead of the

 affirmative. (ECF Doc. 52, at 13-14.) This holding is consistent with decisions of other

 jurisdictions. See, e.g. Musso v. Hourigan, 836 F.2d 736, 743 (2d Cir. 1988) (“We do not



                                                 4
Case 3:19-cv-00044-NKM-JCH Document 56 Filed 03/25/20 Page 5 of 9 Pageid#: 603




 believe, however, that the defendant’s alleged failure to prevent [another] from violating [the

 plaintiff’s] first amendment rights transgressed any clearly established legal norm. As a general

 rule, a government official is not liable for failing to prevent another from violating a person’s

 constitutional rights, unless the official is charged with an affirmative duty to act”); Doyle v.

 Town of Scarborough, No. 2:15-v-00227, 2016 WL 4764902 (D. Maine Sept. 13, 2016)

 (individual defendants could not be held liable for their failure to object to others allegedly

 violating the plaintiff’s first amendment rights); Pietrangelo v. Alvas Corp., 664 F. Supp. 2d 420,

 432-33 (D. Vt. 2009) (citing DeShaney for the proposition that there was no constitutional right

 to police protection of First Amendment rights); Morlock v. West Cent. Educ. Dist., 46 F. Supp.

 2d 892, 922 (D. Minn. 1999), abrogated on other grounds by Jenkins v. Univ. of Minn., 131 F.

 Supp. 3d 860 (D. Minn. 2015) (finding the First Amendment does not impose upon the

 government an affirmative duty to adopt and act upon every speaker’s position, citing

 DeShaney).

        Plaintiffs continued reliance upon Berger v. Battaglia, 779 F.2d 992 (4th Cir. 1985), for

 the proposition that police have an affirmative duty to take action to protect a speaker’s rights is

 misplaced. (See ECF Doc. 54, at 2.) As this Court noted, Berger does not impose an affirmative

 obligation to protect a speaker from being heckled by private persons. (ECF Doc. 52, at 14.)

 Berger involved a police officer who performed in blackface while off-duty, resulting in citizens

 making complaints to the police department. Berger, 779 F.2d at 993-95. The officer refused to

 stop his performances and the department stripped him of his policing powers and placed him on

 administrative leave. Id. at 996. This case does not suggest that the government had an

 obligation to prevent hecklers from downing out the plaintiff’s First Amendment activities, it

 merely held that a state cannot restrict an individual’s ability to engage in expressive conduct




                                                  5
Case 3:19-cv-00044-NKM-JCH Document 56 Filed 03/25/20 Page 6 of 9 Pageid#: 604




 because of a potentially threatening response to that conduct from the community. Id. at 1001-

 02. Moreover, there was no suggestion in Berger that the plaintiff’s conduct resulted in violence

 or disruption of the police department’s activities. See id. at 996.

        Here, however, there was open and actual violence taking place on August 12, 2017,

 which police sought to end by declaring the unlawful assembly and dispersing the entire crowd.

 The First Amendment simply did not require Defendants to protect Plaintiffs from public

 hostility towards their speech. Plaintiffs have not directed this Court to any contrary authority.

 The Motion to Alter or Amend should be denied.

        2.      The Court did not err in its application of Bible Believers.

        Plaintiffs argue that it was a factual question for the jury whether the Bible Believers’

 directive that the police are not required to “go down with the speaker” was applicable given the

 number of officer’s on scene. (ECF Doc. 54, at 3.) They further argue that the Court ignored the

 actual holding of Bible Believers, relying only on dicta. (Id. at 4.)

        This argument ignores the Court’s well-reasoned analysis of Bible Believers and the

 factual distinction between that case and the one at hand. (See ECF Doc. 52, at 15-19.)

        In Bible Believers, the Sixth Circuit concluded that there were less restrictive means

 available to the sheriff’s deputies to maintain public order in lieu of removing the Bible

 Believers from the festival. Bible Believers, 805 F.3d at 254.

        The facts in this case are readily distinguishable from the situation in Bible Believers, yet

 consistent with the Sixth Circuit’s holding.

        The rule to be followed is that when the police seek to enforce law and order,
        they must do so in a way that does not unnecessarily infringe upon the
        constitutional rights of law-abiding citizens. . . . The police may go against the
        hecklers, cordon off the speakers, or attempt to disperse the entire crowd if
        that becomes necessary. Moreover, they may take any appropriate action to




                                                   6
Case 3:19-cv-00044-NKM-JCH Document 56 Filed 03/25/20 Page 7 of 9 Pageid#: 605




        maintain law and order that does not destroy the right to free speech by
        indefinitely silencing the speaker.

 Id. (citing Gregory v. City of Chicago, 394 U.S. 111, 120 (1969)). Here, law enforcement

 officers were not faced with violent counter-protestors attacking peaceful protestors. Instead,

 there was mutual violence and fighting between both protestors and counter-protestors such that

 law enforcement observed “acts of unlawful force or violence likely to jeopardize seriously

 public safety, peace or order” tending to inspire “serious and immediate breaches of public

 safety, peace or order.” Va. Code § 18.2-406. These circumstances necessitated the dispersal of

 the entire crowd, not just one side or the other. This decision and the dispersal did not constitute

 a heckler’s veto or violate Plaintiffs’ First Amendment rights to freedom of speech.

 “[G]overnmental entities retain the right to regulate the use of public streets to protect

 legitimate government interests in maintaining public order and avoiding violence. . . .

 [T]he First Amendment does not forbid a state from preventing imminent lawless action.”

 Christian Knights of Ku Klux Klan Invisible Empire, Inc. v. Stuart, 934 F.2d 318, 1991 WL

 93048, at *2 (4th Cir. June 5, 1991) (internal quotations and citations omitted) (emphasis added).

 The court did not err in holding that Plaintiffs did not state a claim and Plaintiffs’ Motion to

 Alter or Amend should be denied.

                                      III.    CONCLUSION

        For all of the foregoing reasons, Al. S. Thomas, by counsel, respectfully requests that this

 Court deny Plaintiffs’ Motion to Alter or Amend Judgment Civ. R. 59(e) and for Relief from

 Judgment Civ. R. 60. Chief Thomas requests that the Court decide this Motion on the papers, as

 oral argument is unnecessary.




                                                  7
Case 3:19-cv-00044-NKM-JCH Document 56 Filed 03/25/20 Page 8 of 9 Pageid#: 606




                                           AL S.THOMAS

                                           By Counsel




 /s/
 David P. Corrigan (VSB No. 26341)
 Melissa Y. York (VSB No. 77493)
 Counsel for Al S.Thomas
 Harman, Claytor, Corrigan & Wellman
 P.O. Box 70280
 Richmond, Virginia 23255
 804-747-5200 - Phone
 804-747-6085 - Fax
 dcorrigan@hccw.com
 myork@hccw.com




                                       8
Case 3:19-cv-00044-NKM-JCH Document 56 Filed 03/25/20 Page 9 of 9 Pageid#: 607




                                      CERTIFICATE

         I hereby certify that on the 25th day of March, 2020, I electronically filed the foregoing
 with the Clerk of the Court using the CM/ECF system, which will send notification of such filing
 to the following:

           Elmer Woodard, Esq.                James E. Kolenich, Esq.
           Attorney at Law, P.C.              Kolenich Law Office
           5661 US Hwy. 29                    9435 Waterstone Boulevard
           Blairs, VA 24527                   #140
           434-878-3422 - Phone               Cincinnati, OH 45249
           434-793-0675 - Fax                 513-444-2150 - Phone
           isuecrooks@comcast.net             5132976065 - Fax
                                              jek318@gmail.com

           Richard H. Milnor, Esq.            Erin R. McNeil, Esq.
           VSB No. 14177                      Office of the Attorney General
           Zunka, Milnor & Carter, Ltd.       202 North 9th Street
           P.O. Box 1567                      Richmond, VA 23219
           Charlottesville, VA 22902          804-786-0046 – Phone
           434-977-0191 x34 - Phone           804-646-3500 – Phone
           434-977-0198 - Fax                 804-371-2087 – Fax
           RMilnor@zmc-law.com                emcneil@oag.state.va.us

            Rosalie Pemberton Fessier
            Brittany Elizabeth Shipley
            Timberlake Smith
            P.O. Box. 108
            Staunton, VA 2440
            540-885-1517
            540-885-4537
            rfessier@timberlakesmith.com
            bshipley@timberlakesmith.com


                                              /s/
                                              David P. Corrigan (VSB No. 26341)
                                              Melissa Y. York (VSB No. 77493)
                                              Counsel for Al S.Thomas
                                              Harman, Claytor, Corrigan & Wellman
                                              P.O. Box 70280
                                              Richmond, Virginia 23255
                                              804-747-5200 - Phone
                                              804-747-6085 - Fax
                                              dcorrigan@hccw.com
                                              myork@hccw.com



                                                 9
